Citation Nr: 1740545	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected subtalar arthritis in the right ankle (right ankle disability).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel

INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the United States Navy from October 1979 to October 1983.

This matter comes before the Board on appeal from a November 2012 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  The decision denied the evaluation of the right ankle disability to more than 20 percent disabling.  The appellant timely appealed the decision with a notice of disagreement received by VA in December 2012.  After the issuance of a statement of the case in November 2013, the appeal was perfected with a timely filing of a substantive appeal in December 2013.

The Veteran testified before the undersigned Veterans Law Judge through a November 2016 videoconference hearing.  A transcript of the hearing was associated with the claims file and reviewed.


FINDING OF FACT

The competent and probative evidence shows that the Veteran has marked limited motion and no ankylosis in the right ankle during the period on appeal.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent for the Veteran's right ankle disability have not been met during the period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5270-71.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher evaluation for his service-connected right ankle disability.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence shows that the Veteran is entitled to a disability rating of 20 percent, but not higher.  The reasons for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A letter providing notice between August 22, 2012 and the November 2012 RO rating decision is not of record.  Nevertheless, the November 2013 statement of the case provided appropriate notice.  No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  Moreover, VA provided examinations for the Veteran's right ankle disability on in October 2012 and January 2015.

At the November 2016 hearing, the Veteran requested a new examination because he was uncomfortable with the January 2015 VA examiner and indicated the examination was performed in a rush.  The Board reviewed the January 2015 VA examination report and has found the examiner's took a medical history, performed a physical examination to include assessing motion, and noted the functional impact of the ankle.  Based on these considerations and the other pertinent competent evidence of record, the Board finds the evidence is adequate to assess the right ankle disability.

Given the above, the Board will proceed to the merits of this appeal.

II.  Rating Analysis

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

B.  Rating Criteria and period on appeal

Disabilities of the ankle are rated under 38 C.F.R. § 4.71a.  The Veteran's right ankle disability is currently rated at 20 percent under diagnostic code 5271.  This is the maximum schedular rating under this diagnostic code.  A higher schedular rating is warranted only if there is ankylosis in the ankle.  38 C.F.R. § 4.71a, 
DC 5270.  

In August 22, 2012, the Veteran called the VA and complained of swelling in his right ankle.  With application of the benefit of the doubt, the Board finds that this communication in his August 22, 2012 telephone call can be broadly construed to constitute an informal claim to increase the rating of his service-connected right ankle disability.  See 38 C.F.R. § 3.157(b)(2) (2014).  Accordingly, the Board has reviewed the evidence in the claims file to determine whether an increased disability rating is factually ascertainable within one year prior to August 22, 2012.  See 38 C.F.R. § 3.400(o)(2) (2016).

C.  Analysis

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent for the Veteran's right ankle disability have not been met.  The Board finds that the competent evidence weighs against a finding that the Veteran has ankylosis.  In support of this finding, the Board notes that the VA examinations conducted in October 2012 and January 2015 specifically do not indicate that the Veteran has ankylosis in the right ankle.  Similarly, treatment records do not reflect the presence of ankylosis.  It is clear from the VA examinations and medical records that the Veteran's symptoms do not resemble immobility and consolidation of the right ankle commensurate to ankylosis.  Moreover, the Veteran does not argue that he has ankylosis or has been ankylosed during the period on appeal.

The Board notes that because the Veteran's current disability rating is the maximum assignable one for limitation of motion, a discussion of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca and Mitchell factors is moot.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (finding that a remand to find functional loss due to pain would be inappropriate if the veteran is already receiving the maximum disability rating available under a diagnostic code pertaining to limitation of motion).

The Board notes that the evidence shows the Veteran has arthritis in the right ankle as noted on the January 2015 VA examination report.  This is directly contemplated by the VA Schedule for Rating Disabilities.  Therefore, the Board will not conduct a rating analysis under analogous diagnostic codes.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  In any case, a rating under an arthritis code would not exceed currently assigned 20 percent evaluation.

After reviewing the relevant medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a disability rating in excess of 20 percent for the Veteran's right ankle disability per 38 C.F.R. § 4.71a, DC 5270-71.


ORDER

A disability rating in excess of 20 percent for the Veteran's right ankle disability is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


